Citation Nr: 0604582	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  94-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine for the 
period beginning September 26, 2003.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service including from December 1977 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
degenerative joint disease of the cervical spine and assigned 
a noncompensable rating effective from February 1, 1993.  The 
veteran appealed for a higher rating and, in September 1999, 
an increased 10 percent rating was granted effective from 
February 1, 1993.  In December 2002, the RO in Cleveland, 
Ohio, granted an increased rating to 20 percent effective 
February 1, 1993.

The case was remanded for additional development in March 
1996 and in February 2000.  In July 2004, the Board denied 
entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the cervical spine for the 
period prior to September 26, 2003.  The issue of entitlement 
to a higher rating for degenerative joint disease of the 
cervical spine for the period beginning September 26, 2003, 
was remanded for additional development.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The evidence demonstrates that the veteran's service-
connected degenerative joint disease of the cervical spine 
for the period from September 26, 2003, to July 24, 2005, was 
manifested by no more that moderate limitation of motion, 
including as a result of pain and dysfunction.

3.  The evidence demonstrates that the veteran's service-
connected degenerative joint disease of the cervical spine 
beginning July 25, 2005, is manifested by a severe limitation 
of motion, including as a result of pain and dysfunction, 
without evidence of favorable ankylosis of the entire 
cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess or 20 percent rating 
for degenerative joint disease of the cervical spine for the 
period from September 26, 2003, to July 24, 2005, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5290, 5293 (before and after 
September 23, 2002) and 5237, 5243 (after September 26, 
2003).

2.  The criteria for a 30 percent rating, but no higher, for 
degenerative joint disease of the cervical spine effective 
from July 25, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5290, 
5293 (before and after September 23, 2002) and 5237, 5243 
(after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in November 2002, November 2003, and 
February 2005.  The veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue remaining on appeal have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  The duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background

Private medical records dated in April 2003 show the veteran 
reported complaints including neck pain.  He also reported he 
had begun traction treatment for neck pain.  It was noted the 
veteran's neck was supple.  The diagnoses included 
polyarthritis.  A June 2003 physical examination noted there 
was no tenderness to the cervical spinous processes.  A 
neurologic evaluation at that time revealed motor and sensory 
function were grossly intact.  There was a full range of 
motion to the upper extremities.  A July 2003 report noted 
diagnoses including gouty arthritis and polyarthritis.  There 
was no reference to any cervical spine problems.  It was also 
noted that the veteran continued to work full time and that 
he performed activities of daily living with some difficulty.  

Pursuant to the Board's September 2004 remand, the veteran 
was contacted and requested to provide any additional 
evidence in his possession regarding treatment of the 
degenerative joint disease of the cervical spine beginning 
September 26, 2003.  He did not respond.

On VA orthopedic examination in July 2005 the veteran 
reported that his neck had bothered him since service and was 
worsening as he aged.  He described his present and usual 
pain as five out of a ten point scale, but stated it could be 
as bad as eight.  He reported pain running down from his neck 
into the shoulders with occasional numbness down the arms.  
He noted the pain was aggravated by almost anything, 
including bending, lifting, and turning his head and stated 
he used medication, traction, and a neck brace for relief.  
He described flare-ups of pain that lasted for approximately 
one week that were occurring more frequently.  He reported 
that during flare-ups he was able to perform activities of 
daily life, but that he could not perform household chores 
and was unable to drive due to an inability to turn his neck.  

The orthopedist noted tenderness to the mid-cervical region.  
The contours of the neck appeared to be grossly normal, but 
it was noted that body mass and soft tissue camouflaged his 
bony contours.  Range of motion studies of the cervical spine 
revealed forward flexion to 30 degrees, extension to 10 
degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 5 degrees, left lateral rotation to 45 degrees, 
and right lateral rotation to 45 degrees.  There was a mild 
fine tremor most noticeably in the right upper extremity.  
Reflexes were +1 to the upper extremities and sensation 
appeared to be intact.  Strength in the upper extremities 
appeared to be grossly intact, except for some slight 
weakness about the thumbs consistent with the veteran's 
history of in-service trapeziectomies.  X-rays revealed a 
loss of cervical lordosis, cervical spondylotic changes, and 
reduced disc height to the C5-6 and C6-7 disc spaces.  The 
diagnosis was significant degenerative changes of the 
cervical spine with worsening of symptoms, including pain.  
The examiner noted that during a flare-up the veteran's range 
of motion would be even more reduced, probably to nearly 
zero, at least in right and left rotation.  It was also noted 
that fatigability might make the disability 10 percent worse.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).  

The Board notes that while this appeal was pending, the 
rating criteria for intervertebral disc disease, 38 C.F.R. § 
4.71a, Diagnostic Code 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new 
disc regulations").  Further, the remaining spinal 
regulations were amended and the diagnostic codes renumbered 
in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
("new spinal regulations").  The Board will hereafter 
designate the regulations in effect prior to the respective 
amendments as the "old disc regulations" and the "old 
spinal regulations."  

The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

5287
Spine, ankylosis of, cervical:

Unfavorab
le
40

Favorable
30
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003

5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Effective September 26, 2003, the rating criteria for the 
spine were revised:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003




Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment
provided that the effects in each spinal segment are 
clearly distinct
evaluate each segment on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases 
and Injuries of the Spine
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

As a preliminary matter, the Board notes that the veteran is 
presently rated under Diagnostic Code 5290 (cervical spine 
limitation of motion) and that this Diagnostic Code was 
removed by the September 26, 2003, VA regulatory changes.  
The Board finds the veteran's service-connected cervical 
spine disorder is now most appropriately evaluated under the 
revised Diagnostic Code 5237 (lumbosacral or cervical 
strain).  In addition, although the record shows that the 
veteran has repeatedly complained of pain and numbness into 
the upper extremities, there is no objective evidence 
indicating that any such neurological symptoms were due to 
his service-connected cervical spine disability and no 
diagnosis of intervertebral disc syndrome has been provided.  
Private neurologic evaluation in June 2003, in essence, found 
no present neurologic deficits related to the cervical spine.  
Therefore, the Board finds consideration of higher or 
alternative ratings under Diagnostic Code 5243 or separate 
ratings for a neurologic abnormality is not warranted.

The Board notes that pertinent private medical records dated 
in April 2003 show the veteran complained of neck pain, but 
that a June 2003 physical examination noted there was no 
tenderness to the cervical spinous processes.  A June 2003 
private neurologic evaluation also noted that motor and 
sensory functions were grossly intact.  At his VA examination 
in July 2005 the veteran reported that his neck had bothered 
him since service with pain aggravated by almost anything.  
He described flare-ups lasting for approximately one week 
that were occurring more frequently.  He reported that during 
flare-ups he was able to perform activities of daily life, 
but that he could not perform household chores and was unable 
to drive due to an inability to turn his neck.  Range of 
motion studies of the cervical spine revealed forward flexion 
to 30 degrees, extension to 10 degrees, left lateral flexion 
to 20 degrees, right lateral flexion to 5 degrees, left 
lateral rotation to 45 degrees, and right lateral rotation to 
45 degrees.  The examiner noted that during a flare-up the 
veteran's range of motion would be even more reduced, 
probably to nearly zero, and that fatigability might make the 
disability 10 percent worse.  

Based upon the evidence of record, the Board finds that the 
veteran's service-connected degenerative joint disease of the 
cervical spine for the period from September 26, 2003, to 
July 24, 2005, was manifested by no more that moderate 
limitation of motion, including as a result of pain and 
dysfunction.  There is no probative evidence of severe 
cervical spine limitation of motion or cervical spine motion 
limited to less than 15 degrees.  Although the veteran was 
provided the opportunity to provide additional evidence 
regarding his disorder, for the period beginning September 
26, 2003, he did not.  Therefore, based on the evidence of 
record, the Board finds a rating in excess of 20 percent for 
this period of time is not warranted.

The Board finds, however, that the July 2005 VA examiner's 
opinion demonstrates the veteran's service-connected 
degenerative joint disease of the cervical spine is presently 
manifested by severe limitation of motion with cervical spine 
rotation limited to approximately zero during flare-ups.  The 
veteran's statement that he was experiencing such flare-ups 
more frequently was also apparently accepted by the July 2005 
examiner as consistent with the objective examination 
findings.  There is no evidence of cervical spine ankylosis.  
Therefore, the Board finds an increased 30 percent rating, 
but no higher, effective from July 25, 2005, is warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, a July 2003 private medical 
report noted the veteran continued to work full time.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine for the 
period from September 26, 2003, to July 24, 2005, is denied.

Entitlement to a 30 percent rating, but no higher, for 
degenerative joint disease of the cervical spine effective 
from July 25, 2005, is granted, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


